Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a method for decoding an image signal, a method for encoding an image signal and corresponding non-transitory computer-readable medium. The closest prior art is directed towards Can de Auwera et al., (U.S. Pub. No. 2020/0021817 A1), Lainema et al., (U.S. Pub. No. 2019/0356909 A1) and Seregin et al., (U.S. Pub. No. 2018/0098064 A1). Van der Auwera is concerned with obtaining a current block of video data, and determining a size of the current block. The method further includes determining, based on the size of the current block, a wide angle intra-prediction mode to use for the current block. The method further includes determining a prediction block for the current block using the wide angle intra-prediction mode. Lainema is concerned with solutions that improve the directional intra prediction based coding of images and video. Seregin is concerned with a method for coding video data includes determining a first block of the video data is intra mode coded, wherein the first block of the video data has a first height and a first width; based on the first height and the first width, identifying a group of N available intra prediction modes for the first block of video data, wherein N is an integer value greater than two; selecting from the group of N available intra prediction modes, a first intra prediction mode used to code the first block of the video data; and coding the first block using the first intra prediction mode. However, Van der Auwera, Lainema, and Seregin when considered singularly or in combination fails to explicitly disclose the method for decoding an image signal, a method for encoding an image signal and corresponding non-transitory computer-readable medium, as recited in claims 15-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486